Citation Nr: 0935563	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung condition to 
include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the proceeding is associated with the claims file.  

The record shows that the Veteran's representative has 
asserted that the Veteran is entitled to benefits under the 
provisions of 38 U.S.C.A. § 1151.  As such, this claim is 
REFERRED to the RO for appropriate development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a complete review of the record, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's claim.

In essence, the Veteran has contended that his current lung 
conditions are related to his time in active service.  He has 
also asserted that he may have been exposed to asbestos 
during his time aboard the USS Prosperine.  

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the Veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (h).

The first question that must be answered is whether the 
Veteran likely was exposed to asbestos during service.  In 
this regard, the Veteran has reported that while aboard the 
USS Prosperine, he worked as a sandblaster and chipped and 
removed paint.  The personnel records show that the Veteran's 
military occupational specialty (MOS) was seaman.  The 
records also confirm that the Veteran was aboard the USS 
Prosperine when it returned to Little Creek, Virginia to 
commence repair activities in April 1951.  See Dictionary of 
American Naval Fighting Ships.  In reviewing the history of 
the ship, the Veteran's MOS, and the Veteran's statements, 
the Board finds that it is at least as likely as not that the 
Veteran was exposed to asbestos during his reported duties 
aboard the USS Prosperine.      

With respect to the issue of etiology of the Veteran's lung 
conditions, the Veteran was afforded a VA examination in 
November 2008.  The examination report reveals diagnoses of 
restrictive respiratory ventilatory defect and obstructive 
respiratory ventilatory defect as evidenced by low FEV1. The 
examiner stated that the Veteran's pulmonary function testing 
values of FVC, TLC, and DLCO declined during the time that he 
was on the medication Amiodarone, making Amiodarone as least 
as likely as not the cause of the restrictive lung disease.  
However, the examiner did not address the Veteran's other 
lung conditions as shown by the medical evidence included in 
the claims file.  Specifically, the August 1999 Chest scan 
reveals an impression of chronic interstitial fibrotic lung 
densities peripherally basilarly, and a few areas of linear 
scar or chronic plate-like atelectasis, and borderline mild 
cardiomegaly.  The medical evidence also shows that the 
Veteran has a 1.5 cm. left pleural based nodule.  See 
November 2000 CT scan.  

In claims involving asbestos exposure, the M21-1 MR provides 
the following non- exclusive list of asbestos-related 
diseases/abnormalities including asbestosis, interstitial 
pulmonary fibrosis, tumors, effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  As 
noted above, the private medical records show evidence of 
chronic interstitial fibrotic lung densities which may be an 
asbestos-related disease.  However, as the November 2008 VA 
examination report did not discuss this condition or provide 
an opinion as to whether the condition could be related to 
asbestos exposure, the Board finds that a new VA examination 
is required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to assess the nature of the 
Veteran's current lung conditions.  The 
claims file and a copy of this REMAND must 
be made available and reviewed by the 
examiner in conjunction with the 
examination.  The report should include a 
detailed account of all manifestations of 
lung disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to the completion of the 
report.  

The examiner is requested to provide a 
diagnosis of any lung condition found to 
be present and express an opinion as to 
whether it is at least as likely as not 
that any of the conditions are asbestos 
related or at least as likely as not 
related to active service.  Specifically, 
the examiner should take note of the 1.5 
cm left pleural based nodule and the 
August 1999 CT scan.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner should provide a thorough and 
complete rationale for all opinions 
provided in the examination report.

2.  Following the above, readjudicate the 
Veteran's claim.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran and 
his representative should be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE	
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



